DOMENGEAUX, Judge.
Plaintiff sued defendant on open account, and after trial was granted judgment. Plaintiff appealed the portion of the judgment which allowed defendant certain credits.
Subsequent to the District Court judgment but before hearing on appeal this court was furnished with an order of the U.S. District Court for the Western District of Louisiana, Alexandria Division, which adjudicated the defendant a bankrupt. Plaintiffs total claim was listed in the bankruptcy proceedings.
This court stayed the appeal under the provisions of Rule 13-401 of the Federal Bankruptcy Rules.
Defendant has now been discharged in bankruptcy by the above referred to U.S. District Court and relieved from any claim of indebtedness to the plaintiff-appellant. Plaintiff admits this but suggests that we should nevertheless elucidate upon the trial judge’s actions in granting defendant the aforementioned offset credit. Even though we would find that the district judge erred in awarding offset to the defendant, this would have no effect on the bankruptcy edict.
Accordingly, plaintiff’s appeal becomes moot and is hereby dismissed at appellant’s costs.
APPEAL DISMISSED.